United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 98-2042
                                 _____________

In re: Popkin & Stern,                   *
                                         *
                   Debtor,               *
____________________                     *
                                         *
Robert J. Blackwell, Liquidating Trustee * Appeal from the United States
of the Popkin & Stern Liquidating Trust, * Bankruptcy Appellate Panel.
                                         *
                   Appellee,             *     [UNPUBLISHED]
                                         *
       v.                                *
                                         *
Ronald U. Lurie,                         *
                                         *
                   Appellant.            *
                                  _____________

                           Submitted: December 16, 1998
                               Filed: December 23, 1998
                                _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

      The court has considered the briefs and the parties' submissions in this
bankruptcy-related action. Ronald U. Lurie's arguments have been carefully analyzed.
Having reviewed the record in the context of Lurie's arguments, we find the record
supports the decision of the appellate bankruptcy court. Because the parties'
submissions show they are thoroughly familiar with the issues before the court, we
conclude that an extensive discussion would serve no useful purpose. We thus affirm
on the basis of the opinion of the appellate bankruptcy court without further discussion.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-